UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-13635 (Commission file number) SFG FINANCIAL CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 13-320894 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 255 Executive Drive, Suite 408 Plainview, NY 11803 (Address of principal executive offices) (516) 349-9100 (Issuer’s telephone number) 85 Amherst Street, Garden City, New York 11530 (Former name or former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes []No [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[x]No[] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of July 17, 2007 – 5,513,856 shares of common stock. Transitional Small Business Disclosure Format (check one):Yes []No [X] SFG FINANCIAL CORPORATION FORM 10-QSB QUARTERLY PERIOD ENDED APRIL 30, 2006 TABLE OF CONTENTS PART 1 FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets 3 Statements of Operations 4 Statements of Stockholders' Equity (Deficiency) 5 Statements of Cash Flows 6 Notes to Financial Statements 7-8 Item 2. Management’s Discussion and Analysis or Plan of Operation 9 Item 3. Controls and Procedures 9 PART II OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 SIGNATURES 11 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS SFG FINANCIAL CORPORATION BALANCE SHEETS AS OF APRIL 30, 2007 2006 ASSETS Current Assets Cash on hand $ 20 $ 20 Total Current Assets 20 20 Total Assets 20 20 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Liabilities Accounts payable and accrued expenses 79,796 93,935 Loan payable 76,665 - Due to related parties 23,185 21,094 Total Liabilities 179,646 115,029 STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock; $.001 par value 100,000,000 sharesauthorized;5,413,856 and 4,313,856 shares issued; 5,413,856 shares and 4,313,856 shares outstanding at April 30, 2007 and 2006, respectively 5,514 4,314 Additional paid in capital 2,502,351 2,425,701 Retained earnings (2,687,491 ) (2,545,024 ) Total Stockholders' Equity (Deficiency) (179,626 ) (115,009 ) Total Liabilities and Stockholders' Equity (Deficiency) $ 20 $ 20 See accompanying notes to the financial statements 3 SFG FINANCIAL CORPORATION STATEMENTS OF INCOME AND EXPENSES FOR THE THREE MONTHS ENDED APRIL 30, 2007 2006 Revenue: Sales $ - $ - Operating Expenses Filing fees 1,900 - Office expenses 317 202 Professional fees 11,000 3,500 Stocktransfer fees - - Travel - - Total Operating Expenses 13,217 3,702 Income (Loss) From Operations (13,217 ) (3,702 ) Provision for Taxes New York State corporate taxes - 155 Net Income (Loss) $ (13,217 ) $ (3,857 ) Earnings Per Share $ (0.002 ) $ (0.001 ) Weighted Average of Number of Common Shares Outstanding 5,513,856 4,313,856 See accompanying notes to the financial statements 4 SFG FINANCIAL CORPORATION STATEMENTS OF STOCKHOLDERS'EQUITY (DEFICIENCY) COMMON STOCK CAPITAL IN EXCESS RETAINED SHARES AMOUNT OF PAR EARNINGS Balance at January 31, 2005 4,313,856 $ 4,314 $ 2,425,701 $ (2,527,529 ) Net Income (Loss) for the three months ended April 30, 2005 (429 ) Balance at April 30, 2005 4,313,856 4,314 2,425,701 (2,527,958 ) Net Income (Loss) for the nine months ended January 31, 2006 (13,209 ) Balance at January 31, 2006 4,313,856 4,314 2,425,701 (2,541,167 ) Net Income (Loss) for the three months ended April 30, 2006 (3,857 ) Balance at April 30, 2006 4,313,856 $ 4,314 $ 2,425,701 $ (2,545,024 ) Net Income (Loss) for the nine months ended January 31, 2007 (129,250 ) Restricted stock issued for services 1,200,000 1,200 76,650 - Balance at January 31, 2007 5,513,856 5,514 2,502,351 (2,674,274 ) Net Income (Loss) for the three months ended April 30, 2007 (13,217 ) Balance at April 30, 2007 5,513,856 $ 5,514 $ 2,502,351 $ (2,687,491 ) See accompanying notes to the financial statements 5 SFG FINANCIAL CORPORATION STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED APRIL 30, 2007 2006 Cash flow from operating activities: Net income (loss) $ (13,217 ) $ (3,857 ) Adjustments to reconcile net income to net cash provided by operating activities: Changes in assets and liabilities: Increase (decrease) accounts payable 12,452 3,655 Increase (decrease) loan payable 449 Increase (decrease) due to related parties 316 202 Net cash provided by operations - - Cash flow from investing activities: Purchase offixed assets - - Cash provided from (for) investing activities - - Cash flow from financing activities: Increase (decrease) in Common stock - Increase (decrease) in additional paid in capital - - Cash flow provided from (for) financing activities - - Net increase in cash and cash equivalent - - Cash and cash equivalents at beginning of year 20 20 Cash and cash equivalents at end of year $ 20 $ 20 Cash paid for interest and income taxes as follows: Interest $ - $ - Corporate income taxes paid $ - $ - See accompanying notes to the financial statements 6 SFG FINANCIAL CORPORATION NOTES TO THE COMPARATIVE FINANCIAL STATEMENTS 1. Significant accounting policies: a. Organization and Business Operations SFG Financial Corporation (the “Company”) was organized in November 1983 as a Delaware corporation.The Company has since ceased normal operation, and is currently a shell with no real business activity. It has been kept active as a holding company whose purpose is to seek out and attract partners for possible merger or acquisition. b. Cash and cash equivalents The Company considers all highly liquid debt instruments purchased with maturity of three months or less to be cash equivalents. c. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period.Actual results could differ from these estimates. d. Earnings per share Earnings per share are based on the weighted-average number of shares of common stock outstanding in each year. The Company maintains a capital structure which consists of capital stock and includes no potential for dilution via conversions, exercise of options, or other arrangements that would increase the number of shares outstanding. e. Income taxes Income taxes are accounted for by the asset/liability approach in accordance with FAS-109 (Accounting for Income Taxes). The provision for income taxes represents the total income taxes paid or payable for the current year.As of April 30, 2007 the Company did not have a deferred tax asset or liability. 2. Accounts payable and accrued expenses Accounts payable and accrued expenses represent expenses that the Company has incurred to remain as an active shell and seek out possible business partners for a merger. 7 SFG FINANCIAL CORPORATION NOTES TO THE COMPARATIVE FINANCIAL STATEMENTS 3. Loan payable As discussed in note 6, the Company is looking for a potential merger partner. The Company is currently in negotiation with an entity in the financial services industry to form a merged corporation.The transaction would be accounted for as a Type (B) Reorganization as defined in the IRC Code Section 368. Although the merged entity will remain SFG Financial Corporation, a majority of the authorized issued and outstanding Common Shares of the Company will be owned by the Merger Partner.In connection with these negotiations the Company has received a loan from an intermediary party to be used to pay certain expenses in connection with the merger. The balance of this loan will be converted into shares of 5,513,856 shares of SFG common stock before the merger. If the merger fails to occur, the loan will be repaid in cash and common stock. The initial loan made in August 2006 was in the amount of $100,000. The balance of this loan at April 30, 2007 is $76,665. The loan does not accrue interest. 4. Related party transactions The Company does not maintain a bank account. The payables of the Company are being paid by some of the stockholders.The amounts paid by the by these stockholders on behalf of the company are represented on the Balance sheet as Due to related parties. As of April 30, 2007 and 2006 the total due to related parties was $23,185 and $21,094 respectively.Interest on these loans has not been accrued. 5. Going concern These financial statements are presented on the basis that the Company is a going concern.Going concern contemplates the realization of assets and the satisfaction of liabilities in the normal course of business over a reasonable length of time.As stated in Note 1, the Company has elected to implement a business plan that has allowed it to continue operations while identifying a merger partner. There can be no assurance that a merger will be completed. 6. Subsequent events The Company, as stated in Note 1, has remained in existence to seek out and attract business partners for possible merger. During the fiscal year ending January 31, 2007, such a partner was found.The Company is currently in negotiation with an entity in the financial services industry to form a merged corporation.The transaction would be accounted for as a Type (B) Reorganization as defined in the IRC Code Section 368.Although the merged entity will remain SFG Financial Corporation, 97% of the authorized issued and outstanding Common Shares of the Company will be owned by the Merger Partner. It is expected that the merger will close in the second quarter of the fiscal year ended January 31, 2008. 8 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS Plan of Operation During the period covered by this Report, the company entered into an Agreement and Plan of Merger pursuant to which a wholly owned subsidiary of SFG Financial Corporation will acquire XLFX Inc. which is the operator of a proprietary electronic system utilized for foreign currency trading. It is anticipated that the transaction will be completed in the second quarter of the fiscal year. Management is continuing its efforts to maintain its status a compliant public company. We believe that the company will require a minimum of $1,000,000 in capital to successfully operate the new business. In the event that the company is unsuccessful with its merger plans a minimum of $35,000 will be required to operate for the next nine months. Our plan is subject to many risks. No assurances of success can be given. We are subject to many risks. Forward Looking Statements The foregoing Management’s Discussion and Analysis or Plan of Operation and other parts of this Report may contain “forward looking statements” within the meaning of Rule 175 under the Securities Act of 1933, as amended, and Rule 3b-6 under the Securities Act of 1934, as amended, includingstatements regarding, among other items, the Company business, the Company strategies, projections, and anticipated trends in the Company and in any industry in which it operates. The words “believe”, “expect”, “anticipate”, “intends”, “forecast”, “project”, and similar expressions identify forward-looking statements These forward-looking statements are based largely on the Company’s expectations and are subject to a number of risks and uncertainties, certain of which are beyond the Company’s control. The Company cautions these statements are further qualified by important factors that could cause actual results to differ materially from those in the forward looking statements. The Company disclaims any intent or obligations to update forward looking statements. ITEM 3 – CONTROLS AND PROCEDURES Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of March 31, 2007. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission's rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the first quarter of fiscal 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 9 PART II – OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS Not applicable. ITEM 2 – UNREGISTER SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not applicable. ITEM 3 – DEFAULTS UPON SENIOR SECURITIES Not applicable ITEM 4 – SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not applicable ITEM 5 – OTHER INFORMATION Not applicable ITEM 6 – EXHIBITS 31.1 Certification of CEO, CFO Pursuant to 13a-14(a) or 15d-14(a) under the Exchange Act. 32.1 Certification of the CEO, CFO pursuant to 18 U.S.C Section 1350 10 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SFG FINANCIAL CORPORATION Dated:August 3, 2007 By: /s/ BRUCE STEPHENS Bruce Stephens Chief Executive Officer and Chief Financial Officer 11
